     SHAWN N. ANDERSON                                             DISTRICT COURT OF GUAM
     United States Attorney
                                                                                               r
     STEPHEN F. LEON GUERRERO                                              APR 0 9 IC ,3
     Assistant U.S. Attorney
     Sirena Plaza, Suite 500
     108 Hernan Cortez Avenue
                                                                     JEANNE G. QUiNATA
                                                                       CLFPK OF COURT
     Hagatna, Guam 96910
     PHONE: (671)472-7332
     FAX: (671)472-7215

     Attorneys for the United States of America




 8                             IN THE UNITED STATES DISTRICT COURT


 9                                    FOR THE TERRITORY OF GUAM


10
      UNITED STATES OF AMERICA,                     CRIMINAL CASE NO. ] 9 " 0 UU 1 6
11
                               Plaintiff,           INFORMATION
12
                               vs.                  UNAUTHORIZED ACCESS OF A
13                                                  PROTECTED COMPUTER IN
      LOURDES FERNANDEZ BLAS,                       FURTHERANCE OF FRAUD
14                                                  [18 U.S.C. §§ 1030(a)(4) and 1030(c)(3)(A)]
                               Defendant.
15


16
     THE UNITED STATES ATTORNEY CHARGES:
17
                 UNAUTHORIZED ACCESS OF A PROTECTED COMPUTER IN
18                                          FUTHERANCE OF FRAUD


19          Beginning on or about January 2014, and continuing until on or about November 2015, in

20   the District of Guam, the defendant, LOURDES FERNANDEZ BLAS, did knowingly and with

21   intent to defraud access protected computers, to wit, the computer database of the Guam

22   Department of Revenue and Taxation, Motor Vehicle Division used in and affecting interstate

23   and foreign commerce and communication, without authorization, and exceeded authorized

24   access, and by means of such conduct furthered the intended fraud and obtained things of value,

     INFORMATION - 1


                  Case 1:19-cr-00016 Document 1 Filed 04/09/19 Page 1 of 2
     namely money and the creation of at least 320 fraudulent Guam driver's licenses, in violation of

     Title 18, United States Code, Sections 1030(a)(4) and 1030(c)(3)(A).

            DATED this °Q& day of             ft ffl**-          ,2019.
4                                                         SHAWN N. ANDERSON
                                                          United States Attorney
5                                                         Districts of Guam and the NMI


6
                                                 By:                      j£j XXs*^ c^rU        75
7                                                         STEPHEN F. LEON GUERRERO
                                                          Assistant U.S. Attorney
 8


 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24

     INFORMATION - 2


                  Case 1:19-cr-00016 Document 1 Filed 04/09/19 Page 2 of 2
